Citation Nr: 1720132	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-34 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), depressive disorder not otherwise specified, major depressive disorder (MDD), recurrent, also claimed as severe emotional disorder, to include as secondary to service connected disabilities of diabetes mellitus and a left knee disability.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1987 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico which denied service connection for major depressive disorder (MDD).  While the appeal was pending the RO separately denied service connection for PTSD in an April 2013.  The Veteran's claim is deemed to encompass any mental health disorder, not just MDD, so the Board has included PTSD and an unspecified depressive disorder diagnosed on VA examination as part of the appealed issue of entitlement to service connection for a psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that further development including additional medical examination and opinion is warranted.  First the evidence includes copies of service treatment records (STRs) from both periods of service, but they appear to be incomplete and do not include entrance or separation examinations or reports of medical history.  An effort must be made to ensure the complete STRs from both periods of service are associated with the claims file.  If not, this places upon VA a heightened duty to assist the claimant in developing the claims.  This includes ensuring the Veteran receives adequate notice of the alternate documents that might substitute for missing STRs, and this must be remedied prior to final appellate review.  See VBA Adjudication Manual M21-1.III.iii.2.E.2.b.

Additionally the VA examinations which the Veteran underwent in March 2013 and November 2014 to address the nature and etiology of his claimed psychiatric disorder(s) are inadequate.  The March 2013 VA examination conceded that the Veteran's mobilization for six months in a hostile area without combat met the criteria for a stressor related to fear of hostile military or terrorist activity but determined that the diagnosis of PTSD was not shown and diagnosed MDD instead.  The examiner then gave an opinion that the MDD began in 1999 after his first period of service, but pre-existed his second period of service from February 2003 to September 2003.  However no opinion was given as to whether it clearly and unmistakably pre-existed this second period of service to rebut the presumption of soundness, nor was further opinion given about aggravation during service.  

Regarding the November 2014 VA examination this was obtained after the Veteran submitted a claim, VA 21-526b, in June 2014, alleging his psychiatric disorder is secondary to a service connected diabetes mellitus.  The claim itself, entered into VBMS on July 8, 2014 does appear to allege he has a psychiatric disorder secondary to his diabetes, but then wording also references his service connected left knee disorder, as well as service connected carpal tunnel syndrome in a somewhat unclear fashion.  Thus it could be construed to include a claim for service connection for a psychiatric disorder to include as secondary to these service connected disorders, in addition to diabetes.  Presently he is service connected for diabetes mellitus, left knee disorder status post meniscal tear with DJD, hypertension and acneform rosacea.  

The November 2014 VA examination gave an unfavorable opinion as to whether a psychiatric disorder was secondary to his service connected diabetes.  However the opinion failed to address whether aggravation was a factor.  Also the examination did not address whether the psychiatric disorder was secondary to his service connected knee disorder or carpal tunnel syndrome of both hands.  The Board notes that recently translated evidence includes a medical record suggesting that the Veteran was complaining that his pain was causing his depression.  See 8 pg Correspondence in VBMS on 5/12/17 at pg 5.  

In view of the foregoing additional examination and opinion is needed.  

Given the need for further remand, the he RO should ensure that the entirety of the Veteran's VA treatment records has been associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to ensure that complete STRS are of record.  If not, contact the Veteran and advise him that he can submit alternate evidence to substitute for his missing STRs.

2. Obtain any identified and outstanding records, to include any additional VA records pertinent to this matter since May 2015.

3.  After completing the development in #1-#2, afford the Veteran a VA examination by the appropriate specialist to determine the nature and etiology of any psychiatric disorder(s) present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.   Identify all current psychiatric diagnoses.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner(s) should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due to confirmed fear of hostile military or terrorist activity in service should be confirmed or ruled out.  If the examiners determine that PTSD has not been present during the period of the claim, they should explain why a diagnosis of PTSD is not warranted.  

With respect to any acquired psychiatric disorder, other than PTSD, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service, is otherwise etiologically related to service, or was aggravated by any period of service, to include a discussion of whether it is clear and unmistakable that any psychiatric disorder preexisted the Veteran's second period of military service in 2003.  

If any psychiatric disorder clearly and unmistakably preexisted the Veteran's second period of military service in 2003, is it clear and unmistakable that the preexisting psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.  If aggravation is found, please identify the baseline level of disability prior to such aggravation.

If any psychiatric disorder was not incurred, aggravated or otherwise etiologically related to service address whether it was caused, or is presently aggravated by, his service-connected diabetes mellitus, his left knee disability and/or his carpal tunnel syndrome of his bilateral hands/wrist. The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions. 

The examiner must provide a comprehensive rationale for all proffered opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4. Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




